Case 2:18-cv-14166-RLR Document 104 Entered on FLSD Docket 07/29/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 2:18-CV-14166-ROSENBERG/MAYNARD

  JOSEPH J. THOMAS,

         Plaintiff,

  v.

  THE NORTHWESTERN MUTUAL
  LIFE INSURANCE COMPANY,

         Defendant.
                                         /

                         ORDER GRANTING IN PART AND DENYING
                         IN PART DEFENDANT’S MOTION IN LIMINE

         THIS CAUSE comes before the Court upon Defendant’s Motion in Limine [DE 65]. The

  Motion has been fully briefed. For the reasons set forth below, the Motion is granted in part and

  denied in part.

         Defendant first requests for the Court to exclude all of Plaintiff’s disclosed experts, as none

  of them prepared expert reports. In response, Plaintiff concedes that his experts did not prepare

  expert reports as required by Rule 26. Plaintiff takes the position that his “expert witnesses were

  not retained or employed to provide expert testimony in this case.” As a result, Defendant’s

  Motion is granted as to this request and Plaintiff’s disclosed experts who did not file expert reports

  are excluded from testifying at trial as experts. Because Plaintiff represents that his expert

  witnesses are treating physicians, however, this ruling by the Court does not preclude Plaintiff’s

  experts from testifying as fact witnesses.

         Relatedly, Defendant requests that the Court exclude all testimony from Plaintiff’s treating

  physicians on the basis of relevance. That request is denied without prejudice for the parties to
Case 2:18-cv-14166-RLR Document 104 Entered on FLSD Docket 07/29/2019 Page 2 of 3



  present argument on this issue at trial in the context of the evidence at trial and in the context of

  the parties’ pretrial stipulation. The Court will be in a better position at trial to gauge the relevance

  of any testimony by Plaintiff’s treating physicians.

             Defendant requests that the Court exclude evidence of Plaintiff’s proof of disability and

  Plaintiff’s proof of lost income that arose after Plaintiff filed suit. Defendant’s position is that (1)

  it is being sued for breach of contract, (2) its alleged breach is the failure to pay benefits, and (3)

  case law establishes that Plaintiff’s right to recovery is limited to the date Plaintiff filed this action.

  For support, Defendant cites to Aetna Life Insurance Company v. Smith, 345 So. 2d 784, 787 (Fla.

  Dist. Ct. App. 1977), and Aetna supports Defendant’s proposition:

             A substantial number of jurisdictions have adopted the view that the right of action
             based upon an insurer's failure to pay periodic indemnity or benefits is limited to
             the installments which have accrued at the institution of the action. This rule has
             been followed in Florida.

  Stated differently, cases such as Aetna stand for the proposition that Plaintiff can only recover for

  benefits up to the date he filed this suit. Defendant therefore reasons that it cannot be found to

  have breached a contract in March of 2018 (finding that Plaintiff was not totally disabled) based

  upon evidence of Plaintiff’s total disability that was generated subsequent to that date, and the

  Court can see no reason to disagree. In response, Plaintiff provides no case law and no legal

  argument (utilizing only a single paragraph to respond), nor has Plaintiff moved to amend his

  complaint to bring an additional, later-in-time, breach of contract claim.1 The Court therefore

  grants Defendant’s request insofar as Plaintiff may not introduce at trial evidence of his disability

  or his loss of income that arose after March 28, 2018 as Plaintiff has not proffered any legal

  authority that such evidence is admissible.




  1
      The amended pleadings deadline in this case was August 24, 2018.

                                                           2
Case 2:18-cv-14166-RLR Document 104 Entered on FLSD Docket 07/29/2019 Page 3 of 3



          Finally, Defendant requests that the Court exclude evidence pertaining to Defendant’s “bad

  faith” denial of Plaintiff’s claim or its “claim handling process.” Defendant’s request is grounded

  in the fact that all of Plaintiff’s bad faith counts were previously dismissed by this Court. DE 22.

  In response, Plaintiff states that he is “not attempting to introduce evidence of bad faith.” DE 69

  at 4. The Court therefore grants Defendant’s Motion insofar as Plaintiff may not introduce

  evidence of Defendant’s bad faith. With respect to evidence of “the claim handling process,” the

  parameters of Plaintiff’s position are difficult to delineate:

          Evidence regarding how Northwestern Mutual handled Thomas’s claim for
          disability benefits is relevant and highly probative to the issue of whether
          Northwestern Mutual satisfied its obligations under the Policy and provide [sic]
          him the appropriate amount of disability benefit. Thomas is not attempting to
          introduce evidence of bad faith by Northwestern Mutual in the claims handling
          process by propounding a “bad faith expert” as the plaintiff in Royal Bahamian
          Association, Inc. v. QBE Insurance Corporation, 745 F. Supp. 2d 1380 (S.D. Fla.
          2010). However, even if the Court excludes evidence as to Northwestern Mutual’s
          handling of his disability claim under the Policy, Thomas may use such evidence
          on rebuttal. See QBE Ins. Corp., 745 F. Supp. 2d at 1382.

  DE 69 at 4. The Court resolves this dispute by denying Defendant’s Motion without prejudice on

  this point for Defendant to raise specific objections to specific testimony at trial.

           Therefore, for all of the foregoing reasons, the Defendant’s Motion in Limine [DE 65] is

  GRANTED IN PART AND DENIED IN PART.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 29th day of July,
  2019.



                                                         _______________________________
  Copies furnished to:                                   ROBIN L. ROSENBERG
  Counsel of Record                                      UNITED STATES DISTRICT JUDGE




                                                     3
